[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The motion for change of venue is granted on grounds of prejudicial pretrial publicity in a publication which alleged that one defendant had been found liable for medical malpractice in an unrelated lawsuit but made no mention that the same defendant had been found not negligent by the jury in a second unrelated case and that a third unrelated action was withdrawn by the plaintiff on the day trial was to begin. Evidence of unrelated cases and their disposition could not be relevant to a determination of what verdict should be rendered in this case. Despite that evidentiary irrevelancy to trial issues, it is up to a news organization to determine what is newsworthy for its publications. The publication did not give the reader a balanced view even for those purposes, however, since it omitted entirely any reference to unrelated cases in which that defendant prevailed.
Jury selection will recommence in Waterbury Superior Court, Room 45 at 10 a.m. Tuesday, May 25, 1999. Those five jurors who remain will be retained on the panel, the court having determined that they have not read the referenced publication and can fairly hear and determine the case. Trial of the case will occur in the Derby Superior Court on a date to be determined after the remaining juror and alternates are selected.
Flynn, J.